FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ILSA SARAVIA, as next friend for          No. 18-15114
A.H., a minor, and on her own
behalf; LORENZA GOMEZ, as next               D.C. No.
friend for A.H., a minor, and on her      3:17-cv-03615-
own behalf; WILFREDO VELASQUEZ,                 VC
as next friend for F.E., a minor, and
on his own behalf,
                  Plaintiffs-Appellees,     OPINION

                  v.

JEFFERSON B. SESSIONS III, Attorney
General; JAMES MCHENRY, Acting
Director of the United States
Executive Office for Immigration
Review; THOMAS E. PRICE, Secretary
of the Department of Health and
Human Services of the United
States; STEVEN WAGNER, Acting
Assistant Secretary of the
Administration for Children and
Families; SCOTT LLOYD, Director of
the Office of Refugee Resettlement
of the United States; ELICIA SMITH,
Federal Field Specialist of the Office
of Refugee Resettlement of the
United States; ELAINE C. DUKE,
Acting Secretary of the Department
of Homeland Security of the United
2                SARAVIA V. SESSIONS


States; THOMAS HOMAN, Acting
Director of U.S. Immigration and
Customs Enforcement; James
McCament, Acting Director of U.S.
Citizenship and Immigration
Services,
              Defendants-Appellants.



      Appeal from the United States District Court
        for the Northern District of California
       Vince Chhabria, District Judge, Presiding

          Argued and Submitted July 13, 2018
              San Francisco, California

                 Filed October 1, 2018

    Before: Michael Daly Hawkins, Carlos T. Bea,
       and Andrew D. Hurwitz, Circuit Judges.

               Opinion by Judge Hurwitz
                      SARAVIA V. SESSIONS                           3

                          SUMMARY *


                           Immigration

    In an action arising from Immigration and Customs
Enforcement’s rearrest and detention of noncitizens who
came to this country as unaccompanied minors, the panel
affirmed the district court’s grant of a preliminary
injunction, requiring a prompt hearing before a neutral
decisionmaker at which the minors could contest the basis
for their rearrest.

    The plaintiffs are noncitizen minors who entered the
United States unaccompanied by a parent or guardian and
were placed in the custody of the United States Office of
Refugee Resettlement (“ORR”).          ORR subsequently
released the minors to a parent or sponsor after concluding
that each minor was not dangerous to himself or the
community nor a flight risk. However, in 2017, Immigration
and Customs Enforcement arrested plaintiffs because of
alleged gang membership and transferred them to secure
juvenile detention facilities.

    After plaintiff A.H. filed this putative class action, the
district court provisionally certified a class of certain
noncitizen minors and granted a preliminary injunction,
requiring a prompt hearing before a neutral decisionmaker at
which the minors could contest the gang allegations.




    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
4                   SARAVIA V. SESSIONS

    The panel held that the district court did not abuse its
discretion in granting the preliminary injunction, rejecting
the government’s contention that the relief ordered conflicts
with the William Wilberforce Trafficking Victims
Protection Reauthorization Act of 2008 (“TVPRA”). The
panel concluded that the preliminary injunction is entirely
consistent with the TVPRA’s mandate that ORR place
unaccompanied children in the least restrictive setting that is
in the best interest of the child, explaining that: (1) the
preliminary injunction calls for minors to be released back
to their previous sponsors, whom the government has
already determined to be suitable; and (2) nothing in the
order prohibits the government from transferring minors to
ORR custody within 72 hours, as required by the TVPRA.

    The panel also rejected the government’s contention the
district court failed to consider existing procedural
protections allegedly available to the minors: (1) an internal
review process mandated by the TVPRA and (2) the bond
hearings required by the 1997 settlement in Flores v.
Sessions. The panel explained that the district court
expressly considered current ORR procedures, including
Flores bond hearings and regular review by ORR. However,
the district court concluded that, on the current record, these
procedures appeared inadequate to protect against the risk of
minors being erroneously taken away from their sponsors.
The panel concluded that the district court did not abuse its
discretion in this regard, explaining that the ORR review
process is entirely unilateral such that the juvenile is not
provided with notice of the reason for incarceration or an
opportunity to answer any charges.

    The panel also concluded that the district court did not
abuse its discretion in concluding that Flores hearings were
not sufficient to protect the TVPRA rights of the members
                   SARAVIA V. SESSIONS                      5

of the plaintiff class, each of whom had initially been found
to qualify for placement with a parent or sponsor previously
approved by ORR. The panel explained that Flores hearings
were designed to consider ORR’s initial determination that
a minor should be detained and, thus, a favorable finding in
a Flores hearing does not entitle minors to release. The
government must still identify a safe and secure placement
into which the child can be released – a process that can take
months. Noting that the government conceded that the
record is unclear as to how promptly minors receive Flores
hearings, the panel also concluded that the district court
reasonably found that the evidence suggests class members
will remain in ORR custody indefinitely in the absence of a
preliminary injunction.


                        COUNSEL

Scott G. Stewart (argued), Attorney; Sarah B. Fabian and
Nicole N. Murley, Senior Litigation Counsel; William C.
Silvis, Assistant Director; William C. Peachey, Director,
District Court Section; Chad A. Readler, Acting Assistant
Attorney General; Office of Immigration Litigation, Civil
Division, United States Department of Justice, Washington,
D.C.; for Defendants-Appellants.

Julia Harumi Mass (argued) and William S. Freeman, ACLU
Foundation of Northern California, San Francisco,
California; Martin S. Schenker, Nathaniel R. Cooper,
Kathlyn A. Querubin, and Trevor M. Kempner, Cooley LLP,
San Francisco, California; Judy Rabinovitz, ACLU
Foundation Immigrants’ Rights Project, New York, New
York; Holly S. Cooper, Law Offices of Holly S. Cooper,
Davis, California; Stephen B. Kang, ACLU Foundation
6                   SARAVIA V. SESSIONS

Immigrants’ Rights Project, San Francisco, California; for
Plaintiffs-Appellees.


                         OPINION

HURWITZ, Circuit Judge:

    This case involves noncitizen minors who entered the
United States unaccompanied by a parent or guardian and
were then placed in the custody of the United States Office
of Refugee Resettlement (“ORR”). ORR subsequently
released the plaintiffs to a parent or sponsor after concluding
that each minor was not dangerous to himself or the
community nor a flight risk.

    In 2017, the government arrested plaintiffs because of
alleged gang membership and transferred them to secure
juvenile detention facilities. The district court granted a
preliminary injunction, requiring a prompt hearing before a
neutral decisionmaker at which the minors could contest the
gang allegations. We find no abuse of discretion and affirm.

I. Background

    a. The Legal Framework

    The William Wilberforce Trafficking Victims Protection
Reauthorization Act of 2008 (“TVPRA”), Pub. L. No. 110-
457, 122 Stat. 5044 (2008), requires the Department of
Homeland Security (“DHS”) to transfer an unaccompanied
noncitizen minor to the custody of the Secretary of Health
and Human Services (“HHS”) within 72 hours of
determining that the minor is unaccompanied, absent
“exceptional circumstances.” 8 U.S.C. § 1232(b)(3). ORR
then must ensure that the minor is “promptly placed in the
                       SARAVIA V. SESSIONS                             7

least restrictive setting that is in the best interest of the
child.” Id. § 1232(c)(2)(A). “In making such placements,
[ORR] may consider danger to self, danger to the
community, and risk of flight.” Id. The TVPRA requires
that minors be placed either with a “suitable family member”
or in an ORR facility. 1 Id. “A child shall not be placed in a
secure facility absent a determination that the child poses a
danger to self or others or has been charged with having
committed a criminal offense.” Id.

    In 1997, the United States entered into a settlement
agreement with a plaintiff class in Flores v. Sessions,
providing a minor in an ORR facility the right to a bond
hearing before an immigration judge to challenge the
agency’s initial determination that the minor is a danger to
the community. See Flores v. Sessions, 862 F.3d 863, 879
(9th Cir. 2017); see also ORR Guide § 2.9; Flores
Settlement ¶ 24A.

    b. Factual Background

    In 2017, Immigration and Customs Enforcement (“ICE”)
agents and New York law enforcement officials executed
“Operation Matador.”          The operation targeted
undocumented immigrants with alleged connections to
criminal gangs. After receiving allegations of gang

     1
       “ORR may place a child in a shelter facility, foster care or group
home (which may be therapeutic), staff-secure or secure care facility,
residential treatment center, or other special needs care facility.” U.S.
Dep’t of Health & Human Servs., Children Entering the United States
Unaccompanied § 1.1 (“ORR Guide”), https://www.acf.hhs.gov/orr/res
ource/children-entering-the-united-states-unaccompanied (last updated
Sept. 5, 2018). Secure facilities “have a secure perimeter, major
restraining construction inside the facility, and procedures typically
associated with correctional facilities.” Id. § 1.2.4.
8                      SARAVIA V. SESSIONS

affiliation from local law enforcement, ICE agents arrested
the alleged gang members, relying on the agency’s general
authority to arrest noncitizens subject to removal.

    Among the minors arrested was A.H., who was born in
Honduras in 2000 and entered the United States without
inspection in April 2015. After requesting the assistance of
immigration officials at the border, A.H. was initially
detained in an ORR facility. After determining that A.H.
was not a flight risk and posed no danger to himself or the
community, ORR released him to live with his mother in
New York.

    In 2016, A.H. was charged in state juvenile court with
menacing and possession of a weapon. The action was
adjourned in contemplation of dismissal after A.H.
completed a community service program. In March 2017,
A.H. was charged in state court with possession of
marijuana; this action was also adjourned in contemplation
of dismissal. 2

   In June 2017, ICE officers arrested A.H. pursuant to a
warrant that alleged removability. A.H. was flown to
California and detained at the Yolo County Juvenile
Detention Facility. 3




    2
      A.H. was arrested on the marijuana charge together with a friend
who admitted to a previous gang affiliation. A.H., however, denied any
gang involvement.

   3
     After filing this lawsuit, A.H. was transferred to a lower-security
ORR facility in New York.
                        SARAVIA V. SESSIONS                              9

    c. Procedural Background

    A.H. filed this action in the United States District Court
for the Northern District of California in June 2017, seeking
a writ of habeas corpus, a declaratory judgment, and
injunctive relief. 4 In August 2017, A.H. filed an amended
habeas corpus petition and a putative class action
complaint. 5 Relevant to this appeal, the complaint alleged
violation of the Fifth Amendment procedural due process
rights of the putative class. A.H. then moved for a
preliminary injunction and provisional class certification.

   For purposes of ruling on the preliminary injunction
motion, the district court provisionally certified

         a class of noncitizen minors meeting the
         following criteria: (1) the noncitizen came to
         the country as an unaccompanied minor;
         (2) the noncitizen was previously detained in
         ORR custody and then released by ORR to a
         sponsor; (3) the noncitizen has been or will
         be rearrested by DHS on the basis of a


    4
      A.H.’s mother, Ilsa Saravia, filed this suit on his behalf. For ease
of reference, we refer to A.H. as the plaintiff.
      5
        The amended complaint added two plaintiffs, F.E. and J.G. Like
A.H., the two new plaintiffs had originally been released by ORR to the
custody of their mothers in New York. Federal immigration authorities
later detained F.E. and J.G. in secure juvenile detention, alleging gang
affiliation. The district court dismissed F.E. and J.G.’s claims without
prejudice for improper venue, but noted that “as members of the
proposed class, they could still benefit from relief granted on a class-
wide basis.” Saravia v. Sessions, 280 F. Supp. 3d 1168, 1191 n.11 (N.D.
Cal. 2017). F.E. and J.G. do not challenge the venue ruling in this appeal.
10                    SARAVIA V. SESSIONS

         removability warrant on or after April 1,
         2017 on allegations of gang affiliation. 6

Saravia, 280 F. Supp. 3d at 1202. The court also granted a
preliminary injunction, ordering a “prompt hearing” before
a neutral decisionmaker, “in which the government must
show that . . . changed circumstances” justified the minors’
detention. Id. at 1197, 1205–06. The injunction provided
that the minor and sponsor “must receive notice of the basis
for the rearrest,” and the hearing must occur “within seven
days of arrest, absent extraordinary circumstances,” “in the
jurisdiction where the minor has been arrested or where the
minor lives.” Id. The government timely appealed. 7

II. Jurisdiction and Standard of Review

    We have jurisdiction of this appeal from the grant of a
preliminary injunction under 28 U.S.C. § 1292(a)(1). See
Thalheimer v. City of San Diego, 645 F.3d 1109, 1115 (9th
Cir. 2011). “We review a district court’s decision to grant
or deny a preliminary injunction for abuse of discretion.” Id.
“Abuse-of-discretion review is highly deferential to the
district court.” Microsoft Corp. v. Motorola, Inc., 696 F.3d
872, 881 (9th Cir. 2012). We do not “determine the ultimate
merits,” but rather “determine only whether the district court
correctly distilled the applicable rules of law and exercised
permissible discretion in applying those rules to the facts at

     6
        The government does not challenge the provisional class
certification on appeal.

     7
       Plaintiffs have moved to supplement the record on appeal with
records of hearings subsequently held for conditional class members,
which show that the great majority of hearings resulted in release from
detention. Because these records are unnecessary for the disposition of
this appeal, we DENY the motion.
                        SARAVIA V. SESSIONS                           11

hand.” Fyock v. Sunnyvale, 779 F.3d 991, 995 (9th Cir.
2015).

III.       Discussion

    The familiar Winter standard provides that “[a] plaintiff
seeking a preliminary injunction must establish that he is
likely to succeed on the merits, that he is likely to suffer
irreparable harm in the absence of preliminary relief, that the
balance of equities tips in his favor, and that an injunction is
in the public interest.” Winter v. Nat. Res. Def. Council, Inc.,
555 U.S. 7, 20 (2008). In this case, however, we need
consider only the plaintiffs’ likelihood of success on their
Fifth Amendment claims; the government does not quarrel
with the district court’s application of the other Winter
factors.

    Applying Mathews v. Eldridge, 424 U.S. 319 (1976), the
district court found the minors could likely show they were
entitled to a hearing to challenge the allegations of gang
involvement. Saravia, 280 F. Supp. 3d at 1194–1201. The
government has correctly conceded that Mathews supplies
the governing legal standard, and that plaintiffs are entitled
a hearing in which they can contest the allegations that led
to their arrests, see Oral Argument at 1:55–2:09, 13:07–:30,
Saravia v. Sessions (No. 18-15114), https://youtu.be/7wuO
aflXrLk; see generally Hernandez v. Sessions, 872 F.3d 976,
981 (9th Cir. 2017) (“[T]he government’s discretion to
incarcerate non-citizens is always constrained by the
requirements of due process.”). 8 ORR has previously

       8
       Whether existing procedures gave Plaintiffs sufficient opportunity
to contest allegations of gang affiliation matters only if the legality of
their rearrests and detention stand or fall on those allegations. DHS’s
enforcement authority under the INA includes the authority to arrest and
12                       SARAVIA V. SESSIONS

determined that each of the class members was neither
dangerous nor posed a flight risk, and that the TVPRA
therefore mandated placement with a suitable sponsor. See
8 U.S.C. § 1232(c)(2)(A). Thus, we focus not on the minors’
arrests, but the revocation of their previous placements under
the TVPRA. See Goldberg v. Kelly, 397 U.S. 254, 261–62
(1970) (recognizing that the denial or removal of statutory
benefits is constrained by procedural due process); see also
Logan v. Zimmerman Brush Co., 455 U.S. 422, 430–31
(1982) (collecting cases); Vitek v. Jones, 445 U.S. 480, 488
(1980) (similar).

    The issues before us are therefore narrow. While
agreeing that the minors are entitled to a hearing to contest
the gang allegations, the government contends that the
district court abused its discretion in entering the preliminary
injunction because (1) the relief ordered conflicts with the
TVPRA and the Flores settlement and (2) existing
procedures provide the minors an adequate opportunity to
challenge the revocation of their placements. We address
these arguments in turn.




detain any alien on a warrant “pending a decision on whether the alien is
to be removed from the United States.” 8 U.S.C. § 1226(a); see also
Preap v. Johnson, 831 F.3d 1193, 1198 (9th Cir. 2016) (“8 U.S.C.
§ 1226(a) grants the AG discretion to arrest and detain any alien upon
the initiation of removal proceedings.”) (emphasis added). But the
Government conceded at oral argument that Plaintiffs were entitled to a
hearing to contest the finding of dangerousness that led to their rearrest.
We therefore assume only for purposes of this appeal that the
Government’s plenary power to enforce immigration laws is an
insufficient basis to justify Plaintiffs’ rearrests, and that Plaintiffs have a
due process right to contest the allegations of gang affiliation that led to
their rearrests and detention at a higher level of custody.
                       SARAVIA V. SESSIONS                           13

    a. The TVPRA and Flores Settlement

    The TVPRA mandates that ORR place unaccompanied
children in the “least restrictive setting that is in the best
interest of the child.” 8 U.S.C. § 1232(c)(2)(A). The
preliminary injunction is entirely consistent with that
statutory mandate. For each member of the plaintiff class,
ORR has already determined that the “least restrictive setting
that is in the best interest of the child” is placement with a
sponsor. As the district court recognized, “[i]f DHS could,
the day after a minor was released to a parent or other
sponsor, arrest the minor . . . and restart the process, the
TVPRA’s instruction to place the minor in the least
restrictive appropriate setting would mean little.” Saravia,
280 F. Supp. 3d at 1196.

    The preliminary injunction therefore orders the minor’s
release to the previous custodian if a neutral adjudicator
determines, after a hearing, that the minor poses no danger
to the community or himself and is not a flight risk. Id. at
1176–77, 1197. The government first complains the
injunction somehow conflicts with the TVPRA provision
prohibiting the government from placing a minor “with a
person or entity unless [ORR] makes a determination that the
proposed custodian is capable of providing for the child’s
physical and mental well-being.” 8 U.S.C. § 1232(c)(3)(A).
But, the preliminary injunction calls for the minors to be
released back to their previous sponsors; the government has
already determined each of these sponsors is suitable.
Nothing in the TVPRA requires the government to conduct
this review a second time. 9


    9
      The district court recognized that if “ORR has legitimate concerns
about the sponsor’s suitability, its existing procedures, including
14                     SARAVIA V. SESSIONS

    Although the preliminary injunction requires a hearing
within seven days of a minor’s arrest, it provides the
government significant flexibility in deciding whether and
where to detain the minor in the interim. Contrary to the
government’s assertions on appeal, nothing in the order
prohibits the government from transferring the minors to
ORR custody within 72 hours, as required by the TVPRA.
See id. § 1232(b)(3). Moreover, the government concedes
that it can avoid the 72 hour rule when appropriate “under
the ‘exceptional circumstances’ exception to the TVPRA.”
See id.

    The government argues in passing that the preliminary
injunction’s requirement to hold the hearing “in the
jurisdiction where the minor has been arrested or where the
minor lives,” Saravia, 280 F. Supp. 3d at 1197, is
burdensome, because the government only maintains
juvenile immigration detention facilities in limited locations.
But, at the preliminary injunction stage, the district court was
well within its discretion to conclude that the cost of
transporting minors to the hearing location was not likely to
outweigh the benefits provided by its order, given that
witnesses and evidence concerning the gang allegations that
led to the minor’s current predicament are most likely to be
found where they lived. See Hernandez, 872 F.3d at 993
(noting “minimal costs to the government . . . are greatly
outweighed by the likely reduction it will effect in
unnecessary deprivations of individuals’ physical liberty”);
see also Vasquez v. Rackauckas, 734 F.3d 1025, 1046 (9th
Cir. 2013) (“Determining whether an individual is an active

coordination with state welfare agencies, would presumably be sufficient
to address those concerns.” Saravia, 280 F. Supp. 3d at 1198 n.15. At
the preliminary injunction hearing, a government witness testified that
ORR typically refers such cases to Child Protective Services.
                   SARAVIA V. SESSIONS                     15

gang member presents a considerable risk of error. The
informal structure of gangs, the often fleeting nature of gang
membership, and the lack of objective criteria in making the
assessment all heighten the need for careful factfinding.”).

   b. Adequacy of Existing Procedures

    The government next contends that the district court
failed to consider two existing procedural protections
allegedly available to the minors: (1) an internal review
process mandated by the TVPRA and (2) the bond hearings
required by the Flores settlement. To the contrary, the
district court expressly considered “current ORR
procedures,” including “the right to challenge a finding of
dangerousness in a Flores bond hearing . . . and regular
review by ORR to determine the appropriate security level”
and concluded that “on the current record” these procedures
“appear inadequate to protect against the risk of minors
being erroneously taken away from their sponsors.”
Saravia, 280 F. Supp. 3d at 1198–99.

     The district court did not abuse its discretion in so
concluding. The TVPRA requires ORR to review a minor’s
placement in a secure facility on a monthly basis. 8 U.S.C.
§ 1232(c)(2)(A). But, the process is entirely unilateral; the
juvenile is not provided with notice of the reason for
incarceration or an opportunity to answer any charges. See
id.; ORR Guide § 1.4.2. “Due process always requires, at a
minimum, notice and an opportunity to respond.” United
States v. Raya-Vaca, 771 F.3d 1195, 1204 (9th Cir. 2014);
see also Zimmerman Brush Co., 455 U.S. at 434 (reciting
rule). “The mere availability and utilization of some
procedures does not mean they were constitutionally
sufficient.” D.B. v. Cardall, 826 F.3d 721, 743 (4th Cir.
2016); see Vitek, 445 U.S. at 491.
16                 SARAVIA V. SESSIONS

    Flores hearings provide minors in ORR custody the right
to a bond hearing before an immigration judge to challenge
the agency’s determination that the minor is a danger to
himself or the community. See Flores, 862 F.3d at 879; see
also ORR Guide § 2.9; Flores Settlement ¶ 24A. But, these
hearings were designed to consider ORR’s initial
determination under the TVPRA that a minor should be
detained in a secure facility. Thus, “a favorable finding in a
[Flores hearing] does not entitle minors to release” because
“the government must still identify a safe and secure
placement into which the child can be released.” Flores,
862 F.3d at 867; ORR Guide § 2.9. This requires a
“verification of the custodian’s identity and relationship to
the child, if any, as well as an independent finding that the
individual has not engaged in any activity that would
indicate a potential risk to the child.” See 8 U.S.C.
§ 1232(c)(3)(A). That process can take months. See, e.g.,
Santos v. Smith, 260 F. Supp. 3d 598, 613–14 (W.D. Va.
2017); Beltran v. Cardall, 222 F. Supp. 3d 476, 483–84
(E.D. Va. 2016). The district court did not abuse its
discretion in concluding that Flores hearings were not
sufficient to protect the TVPRA rights of the members of the
plaintiff class, each of whom had initially been found to
qualify for placement with a parent or sponsor previously
approved by ORR.

    Moreover, due process requires “the opportunity to be
heard ‘at a meaningful time.’” Mathews, 424 U.S. at 333
(quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).
But, as the government candidly conceded at oral argument,
see Oral Argument at 1:01–:09, 4:19–6:47, 8:33–:42, the
record is unclear as to how promptly minors receive Flores
hearings. One class member, for example, was arrested on
June 16, 2017, and requested a Flores hearing on August 22,
2017. As of September 22, 2017, no such hearing had been
                        SARAVIA V. SESSIONS                            17

scheduled. See Flores Settlement ¶ 12.A (providing only
that the government “shall expeditiously process the minor
and shall provide the minor with a notice of . . . the right to
a bond redetermination hearing”); ORR Guide § 2.9. In the
district court, the government did not provide a clear
timeline for hearings for members of the conditional class
under the Flores settlement, instead describing the hearings
as a “new requirement” and “a work in progress.” Thus, the
district court reasonably found “the evidence suggests [class
members] will remain in ORR custody . . . indefinitely in the
absence of a preliminary injunction.” Saravia, 280 F. Supp.
3d at 1200. It was plainly not an abuse of discretion for the
court to conclude “on the current record” that current
procedures “appear inadequate.” 10 Id. at 1198.

IV.        Conclusion

   We affirm. We, of course, express no view whether a
permanent injunction should issue or, if so, what it should
provide. Nor do we suggest that the government cannot seek

      10
        The government also argues the district court abused its discretion
by modeling its preliminary injunction order on the procedures
applicable to adults re-arrested by ICE after having been released on
bond pursuant to 8 U.S.C. § 1226(b). In Matter of Sugay, 17 I. & N.
Dec. 637, 640 (BIA 1981), the BIA recognized that “where a previous
bond determination has been made by an immigration judge, no change
should be made . . . absent a change of circumstance.” At the preliminary
injunction hearing, the government explained that DHS complies with
Sugay by conducting a “changed circumstances” bond hearing before an
immigration judge within seven to fourteen days of an arrest. Contrary
to the government’s characterization on appeal, the district court never
held that Sugay requires these hearings; the court simply noted that
“[a]ccording to government counsel, DHS has incorporated this holding
into its practice” by holding such hearings. Saravia, 280 F. Supp. 3d at
1197. The district court then reasonably looked to these procedures for
guidance in structuring preliminary relief.
18                 SARAVIA V. SESSIONS

modification of the preliminary injunction based on new
arguments or evidence. We hold only that, on this record,
the district court did not abuse its discretion in concluding
that the minors were entitled to some sort of due process
hearing and ordering the government, pendente lite, to
provide members of the minor class with the procedural
protections set forth in its order.

     AFFIRMED.